Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Eisenman on 3/25/2021.
The application has been amended as follows: 
	Claim 1, line 2, after “a third element”, insert - - sheet - -.
	Claim 1, line 3, after “the third element”, insert - - sheet - -.
	Claim 1, line 6, cancel [reflection sheet] and insert - - reflection board - - in place thereof.
	The examiner’s amendment was done in order to correct non-antecedent basis issues and place the claims in condition for allowance.

Allowable Subject Matter
Claims 1-10 are allowed.

Regarding claim 1, Josypenko (US 6,118,406) teaches a broadband antenna comprising a first element sheet, a second element sheet, a third element sheet, and a reflection board, wherein each of the first element sheet, the second element sheet, the third element and the reflection board is a flat surface, both of the second element sheet and the third element sheet are disposed in parallel with the reflection board, and the third element sheet is disposed between the second element sheet and the reflection board.
Josypenko, however, fails to further teach that the first element sheet extends from an inner edge of the second element sheet onto a surface of the reflection board.
Claims 2-10 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kellerman et al (US 6,639,558) discloses an antenna apparatus comprising a first element sheet, a second element sheet, a third element sheet, and a reflection board. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845